TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00075-CV



                                       In re Clifford Zeifman



                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Clifford Zeifman has filed a motion to dismiss his petition for writ of

mandamus. In the motion, he states that all matters in controversy that were the subject of

his petition for writ of mandamus and his amended petition for writ of mandamus filed on

February 7 and 14, 2007, respectively, have been fully settled and compromised by agreement.

He states that he no longer desires to prosecute this action. We grant the motion and dismiss

the appeal. Tex. R. App. P. 42.1(a).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: March 16, 2007